PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665,518
Filing Date: 1 Aug 2017
Appellant(s): Thompson, Donald, W.



__________________
Thomas L. Moses
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
See Final Rejection mailed 12/11/2020.

(3) NEW GROUNDS OF REJECTION
NONE.

(4) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

(5) Response to Argument

Objections
Per MPEP 706.01, claim objections are not subject to review by the Patent Trail and Appeal Board. Consequently, Appellant’s arguments in regards to outstanding claim objections are not addressed by the examiner.

Rejections – 35 USC 112
1. Claims 1, 2, and 4 are rejected under 35 USC 112 as failing to comply with the written description requirement.
As noted above, the rejection of claims 1, 2 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn by the examiner. Appellant’s arguments are therefore, moot.

2. Claims 1, 2, and 4 are rejected under 35 USC 112 for failing to particularly point out and distinctly claim the subject matter.
As noted in the Advisory Action mailed 5/14/2021, Appellant’s amendment to claim 1 (filed on 5/10/2021, and entered by the examiner as indicated in the Advisory Action mailed 5/14/2021) is sufficient to overcome the rejection of claims 1, 2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

Rejections – 35 USC 103
3. Claims 1 and 2 are rejected under 35 USC 103 as being unpatentable over Kirk in view of Lifshitz et al.
Prior Art Lacks Claimed Elements
Appellant argues that Kirk and Lifshitz et al. do not teach “wherein said hub includes a rear handle strap having a first end and a second end, wherein both ends of said rear handle strap are attached thereto,” as required by claim 1. In response, the examiner asserts that Kirk is interpreted to teach this feature inasmuch as Kirk teaches in Figure 1 that said elastic material (flat elongate band 11; [0011] teaches band 11 being “a” single band, which is shown in Figure 1 to form a loop; [0011] teaches band 11 being formed of “elastic material”) crosses over itself in a central portion thereof (shown in Figure 1), forming a hub (connection point 20); and wherein said hub (connection point 20) includes a rear handle strap (terminal end of flat elongate band 11; can be considered a “handle” inasmuch as it is capable of being grasped manually by a user; positioned behind, or to the rear of, the portion of flat elongate band 11 that is overlaps) having a first end (first corner of the terminal end of flat elongate band 11) and a second end (second corner of the terminal end of flat elongate band 11), wherein both ends (first and second corners of the 
Lack of Motivation to Combine References
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 because this element is known to provide a convenient handhold that can be used to assist in transporting and donning the harness. Hence, the examiner has properly provided a logical and reasoned explanation of the reason(s) why the claimed invention would have been obvious (contrary to Appellant’s arguments). While Appellant argues that the motivation cited by the examiner is not found in Lifshitz et al., the examiner notes that MPEP 2143 “does not require record evidence of an explicit teaching of a motivation to combine in the prior art.” Rather, MPEP 2143 asserts that the examiner “must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention.” In the present case, the examiner has properly provided a reasoned explanation as to why the claimed invention would have been obvious, as discussed above.
Teaching Away
In response to Appellant’s argument that Lifshitz et al. teaches away from having “front handle straps” attached thereto, the examiner makes reference to Figure 1 of Lifshitz et al. Column 3, lines 23-24 of Lifshitz et al. explicitly teaches that “FIG. 1 is a front view of first and second explicitly teaches handles (130, 140) being positioned on the front of the device (10), Lifshitz et al. does not teach away from such a configuration (as Appellant alleges).
Non-analogous Art
In response to Appellant’s argument that Lifshitz et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lifshitz et al. is in the field of Appellant’s endeavor (shoulder-mounted harnesses).

4. Claims 4 is rejected under 35 USC103 as being unpatentable over Kirk, in view of Lifshitz et al., and in further view of Vangeloff.
Prior Art Lacks Claimed Elements
Appellant argues that Kirk, Lifshitz et al. and Vangeloff do not teach “wherein said hub includes a rear handle strap having a first end and a second end, wherein both ends of said rear handle strap are attached thereto,” as required by claim 1. In response, the examiner asserts that 
Lack of Motivation to Combine References
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the hub of Kirk as modified by Lifshitz et al. to include a hub patch affixed to said hub as taught by Vangeloff because this element is known to retain the single loop of material in the desired crisscross pattern at the desired location, as Vangeloff teaches in column 5, lines 1-2. While Appellant argues that this motivation is unreasonable because Kirk and Lifshitz et al. already provide mechanisms to retain the single loop of material in the desired crisscross pattern at the desired location, the examiner asserts that Vangeloff simply teaches an alternative mechanism that is known in the art to retain the single loop of material in 
Inoperable
Appellant argues that Lifshitz et al. would be rendered inoperable for its intended purpose if modified as proposed by the examiner. In response, the examiner notes that Lifshitz et al. has not been modified in the outstanding rejection(s) and therefore, cannot be rendered inoperable for its intended purpose. Lifshitz et al. is only presented in the outstanding rejection(s) as a secondary reference that is used to modify the device of Kirk. Again, the examiner reiterates that no modification is made to the device of Lifshitz et al.
Impermissible Hindsight
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
because this element is known to provide a convenient handhold that can be used to assist in transporting and donning the harness; and it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the hub of Kirk as modified by Lifshitz et al. to include a hub patch affixed to said hub as taught by Vangeloff because this element is known to retain the single loop of material in the desired crisscross pattern at the desired location, as Vangeloff teaches in column 5, lines 1-2.

(6) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA J HICKS/Primary Examiner, Art Unit 3786       
5/21/2021
                                                                                                                                                                                                 Conferees:

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.